Appellant was convicted of theft, and his punishment fixed at confinement in the penitentiary for a term of five years.
Appellant insists that the court erred in failing to charge on circumstantial evidence. Appellant confessed to taking the property, and hence it was not necessary to charge on circumstantial evidence. Matthews v. State, 39 Tex. Crim. 553; Landrech v. State, 70 S.W. Rep., 758.
Appellant further insists that the court should have charged the jury if they found appellant did not admit the taking, the jury should disregard the confession. There was no error in failing to so charge. The mere fact that appellant contravened the confession, would not require the court to charge thereon.
Appellant further insists that the court erred in failing to instruct the jury that they were the judges of the facts proven. The court instructed the jury that they were the judges of the credibility of the witnesses and the weight to be given their testimony. It would not be error to omit the charge altogether, unless here was suspicion as to the credibility of the witnesses or the weight of the testimony. Jackson v. State, 22 Texas Crim. App., 442.
There was no error in the refusal of the State to place any particular *Page 125 
witness on the stand. The witness was present, and appellant could have placed him on the stand, if he desired.
The evidence is amply sufficient to support the verdict of the jury; and the judgment is affirmed.
Affirmed.